                                                                              JS-6
     Case 2:20-cv-05292-GW-AS Document 20 Filed 09/21/20 Page 1 of 2 Page ID #:87



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Sandra Edmonds,                          Case No.: 2:20-cv-05292-GW-AS
13               Plaintiff,                   Hon. George H. Wu
14         v.                                 [PROPOSED] ORDER FOR DISMISSAL
                                              WITH PREJUDICE
15   Pablo Perez, an Individual; Simona
     Perez, an Individual; and Does 1-10,
16                                            Action Filed: June 14, 2020
                                Defendants.   Trial Date:   Not on Calendar
17

18

19

20   ///
21   ///
     ///
22
     ///
23
     ///
24
     ///
25   ///
26   ///
27   ///
28   ///
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
Case 2:20-cv-05292-GW-AS Document 20 Filed 09/21/20 Page 2 of 2 Page ID #:88
